 



EXHIBIT 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (this “Agreement”), dated as of December 19,
2005, is by and between Bank of Granite (the “Company”), Bank of Granite
Corporation, the holder of all outstanding stock of the Company (the “Parent”)
and John A. Forlines, Jr. (“Consultant”).
Background Statement
     Consultant has skills, knowledge and expertise in the banking industry that
will benefit the Company. The Company desires to engage Consultant to perform
certain services, and Consultant agrees to provide such services according to
the terms and conditions set forth hereafter.
Statement of Agreement
     Now, therefore, in consideration of the mutual covenants and benefits
flowing between the parties, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
     1. Retirement. Effective as of January 8, 2006, Consultant will retire as
Chairman and as a director of each of the Company and the Parent. As
consideration for such retirement and in recognition of Consultant’s prior
service to the Company and the Parent, the Company or the Parent will pay
Consultant a retirement bonus of $1,200,000.00, which bonus shall be paid in a
single payment no later than March 15, 2006.
     2. Term. The Company hereby contracts with Consultant for a term of five
(5) years commencing on January 8, 2006, unless terminated sooner pursuant to
the provisions of Section 10 hereof.
     3. Responsibilities of Consultant. Consultant shall perform such consulting
services as requested from time to time by the Company’s Chief Executive
Officer. Although the Company has the right to specify the objectives, general
nature and parameters of Consultant’s work, Consultant is, and at all times
shall be solely responsible for the control and direction of his services for
the Company. Consultant agrees to conduct himself in manner consistent with the
best interests of the Company, and to perform his obligations hereunder in a
good and workmanlike manner, utilizing his best efforts. Consultant shall also
serve as Chairman Emeritus for the Board of Directors of the Company (the
“Board”) and the Board of Directors of the Parent; provided that this
designation shall not entitle Consultant to any voting rights on matters brought
before the Board. Consultant shall have observation rights for meetings of the
Board only to the extent provided from time to time by the Board.
     4. Noncompetition.
     (a) In the course of performing services under this Agreement, Consultant
will be provided with and have access to trade secrets of the Company,
including, without limitation, knowledge and information of customer lists and
other confidential information related to the business operations of the
Company. Consultant acknowledges that such information is highly

 



--------------------------------------------------------------------------------



 



confidential. Consultant agrees that he will not use, divulge, publish or
otherwise reveal, either directly or indirectly, to any person, firm or
organization, during and after the term of this Agreement, any such knowledge or
information and shall retain such knowledge and information for the sole benefit
of the Company and its affiliates and successors and assigns.
     (b) Based on Consultant’s acknowledgement of the confidential nature and
unique value to the Company of the knowledge and information referred to above,
and for the valuable consideration provided herein, Consultant agrees that
during the term of this Agreement and for a period of two (2) years after any
expiration or termination of this Agreement, Consultant will not, without the
prior written consent of the Board, (i) directly or indirectly, either as a
principal, agent, manager, employee, owner (if the percentage of ownership
exceeds one percent (1%) of the net worth of the business), partner (whether
general or limited), director, officer, consultant or in any other capacity
participate in any business that competes with the Company or its affiliates
(including the Parent and its subsidiaries) within fifty (50) miles of any North
Carolina office of the Company or the Parent or its subsidiaries (the
“Territory”), such determination of the geographic scope of this covenant to be
made as of the date of this Agreement or (ii) solicit business in competition
with the Company or the Parent or its subsidiaries, from any customer or
potential customer contacted by Consultant during the term of this Agreement.
Consultant acknowledges that the restrictive covenants contained in this Section
are fair and reasonable.
     5. Compensation. In consideration of the services to be performed by
Consultant hereunder, the Company shall pay to Consultant in cash an annual fee,
equal to the sum of $100,000.00, which fee shall be payable in arrears in equal
monthly installments beginning on January 31, 2006.
     6. Right of First Refusal. Consultant hereby grants to the Parent a right
of first refusal to purchase common stock of the Parent owned by Consultant,
whether owned on the date hereof or acquired during the term of this Agreement
(the “Shares”). If Consultant intends to transfer any or all of the Shares
pursuant to a bona fide offer to purchase all or any portion of the Shares,
Consultant shall first submit to the Parent an offer to sell such shares to the
Parent at the same price per share as offered by the third party. The offer to
the Parent shall continue to be a binding offer to sell until expressly accepted
or rejected by an authorized officer or director of the Parent or until the
expiration of a period of thirty (30) days after the delivery of such offer to
the Parent, whichever is earlier. If the Parent is purchasing Shares at an
aggregate price in excess of $3,000,000.00 pursuant to this Section, then the
Parent shall have the option (but not the obligation) to pay for such Shares in
twenty (20) equal quarterly installments, with interest accruing at a rate equal
to the 30-day LIBOR plus 115 basis points and paid quarterly in arrears.
     7. Benefits. Consultant shall be entitled, during the term of this
Agreement and subject to the Company’s policies, to prompt reimbursement of
out-of-pocket expenses of Consultant in connection with his performance of the
consulting services described herein. In addition, the Company will, during the
term of this Agreement, provide the following benefits to Consultant: (i) on the
effective date of this Agreement, a new vehicle selected by the Company, which
shall be the property of Consultant; provided that Consultant shall be
responsible for all costs and expenses related to the ownership and maintenance
of such vehicle (other than reimbursement for business mileage as permitted
under this Section); (ii) office space at the Company’s Granite Falls, North
Carolina office; (iii) administrative support at the Company’s

2



--------------------------------------------------------------------------------



 



headquarters; (iv) expenses related to attendance at North Carolina Bankers’
Association meetings, the American Bankers’ Association annual meeting and any
other additional banking association meetings requested by the Company’s Chief
Executive Officer; and (v) payment of membership fees for Consultant’s
membership at Cedar Rock Country Club. Except as specifically provided herein,
Consultant shall not be entitled to any fringe benefits from the Company,
including, without limitation, profit sharing, life, disability and health
insurance, and coverage under workers’ compensation and unemployment
compensation laws; provided, however, that this provision shall not affect
Consultant’s right to any benefits accrued prior to the effective date of this
Agreement.
     8. Compliance with Laws. Consultant acknowledges that the Company will not
be withholding any federal, state, local or social security taxes and that
Consultant is solely responsible for the payment of all such taxes. Consultant,
as an independent contractor of the Company, agrees to abide by, and comply
with, all federal, state and local laws insofar as they relate to the filing of
all necessary forms and the payments of all amounts relating to any and all
withholding amounts and taxes, including but not limited to, income taxes,
workers’ compensation, social security taxes, and/or unemployment compensation.
If this independent contractor relationship is determined by tax or other legal
authorities to constitute an employment relationship, (a) Consultant hereby
waives, for the period prior to the date such determination becomes final, any
and all claims to coverage under Company pension, profit-sharing, health,
dental, welfare, or similar type plans that are generally provided to Company
employees, unless otherwise agreed by the Company in writing; and (b) Consultant
agrees to indemnify and hold harmless the Company and its affiliates and their
respective employees, officers, managers, employees, directors, equity holders
and agents from any attorney’s fees, costs, claims, suits, judgments, taxes,
assessments, penalties, interest and related liabilities arising therefrom.
Consultant agrees to indemnify, defend and hold harmless the Company and its
affiliates and their respective employees, officers, managers, directors,
shareholders and agents from and against any and all other liabilities, claims,
costs, damages, expenses, losses, and attorney’s fees resulting from, or
attributable to, any act or omission of Consultant related to the performance of
Consultant’s obligations under this Agreement or from any breach of Consultant’s
obligations under this Agreement. All indemnification obligations set forth in
this Section shall survive any termination of this Agreement.
     9. Independent Contractor Status/Further Assurance. The parties hereto
expressly intend that Consultant be an independent contractor of the Company and
not an employee, partner, joint venturer, or agent. Consultant shall have no
authority in the affairs of the Company, nor any authority to bind the Company
to any form of contract or commitment, whether or not in writing. Consultant,
upon request of the Company or its legal or tax counsel, agrees to sign all
documents, provide any and all assistance and documentation requested (including
but not limited to Form 1099, and federal tax returns) that may be of assistance
to the Company or said counsel to dispute or explain any finding or inquiry
regarding the nature of this independent contractor relationship. Consultant
further appoints the Company, or its legal or tax counsel, as its attorney in
fact for those purposes, and authorizes the Company or its qualified agent to
sign and submit IRS Form 2848 or similar forms for those purposes.
     10. Termination. This Agreement shall terminate: (i) upon the death of
Consultant; (ii) upon the Disability (as defined below) of Consultant; or
(iii) for cause (as defined below),

3



--------------------------------------------------------------------------------



 



immediately upon notice from the Company to Consultant, or at such later time as
the notice may specify. For purposes of this Agreement, “Disability” means the
inability of Consultant, for physical or mental reasons, to perform Consultant’s
duties under this Agreement for 60 consecutive days, or an aggregate of 120 days
during any 12-month period, as determined by a medical doctor selected by the
Company. For purposes of this Agreement, “Cause” means any of the following as
determined in the good faith judgment of the Chief Executive Officer of the
Company: (i) the failure of Consultant satisfactorily to perform his duties
hereunder, (ii) the commission of a felony or other crime involving dishonesty
by Consultant or (iii) any breach by Consultant of any material provision of
this Agreement. In the event of a termination of this Agreement, Consultant
shall be entitled only to payment for services rendered through the date of
termination, and all benefits provided hereunder shall cease as of the date of
termination.
     11. Governing Law. This Agreement shall be construed and governed in
accordance with the substantive laws of the State of North Carolina without
regard to the effect of choice-of-law principles.
     12. Assignment. Consultant may not assign this Agreement, or delegate or
transfer any responsibilities hereunder, to another party without the prior
written consent of the Company. The Company may assign this Agreement to any of
its affiliates or subsidiaries without the prior consent of Consultant.
     13. Notices. All notices hereunder shall be by facsimile and delivery by
regular mail or overnight courier, addressed as follows:

     
To Company:
  Bank of Granite
 
  25 Third Street, NW
 
  P.O. Box 578
 
  Hickory, North Carolina 28603
 
  Attn: Chief Executive Officer
 
  Facsimile: (828) 345-6859
 
   
To Parent:
  Bank of Granite Corporation
 
  25 Third Street, NW
 
  P.O. Box 578
 
  Hickory, North Carolina 28603
 
  Attn: Chief Executive Officer
 
  Facsimile: (828) 345-6859
 
   
To Consultant:
  John A. Forlines, Jr.
 
  36 Pinewood Road
 
  Granite Falls, North Carolina 28630
 
  Facsimile: ____________________________

Any party may change its address for notice by giving notice thereof to the
other party in accordance with this Section.
     14. Entire Agreement. This Agreement represents the entire agreement
between the parties concerning the subject matter hereof. No addition,
alteration or modification hereto and no waiver of any of the provisions hereof
shall be valid unless made in writing and executed by both parties. The
invalidity or unenforceability of a particular provision of this Agreement shall
not affect the other provisions hereof, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provisions were omitted.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     
COMPANY:
  CONSULTANT:
 
   
BANK OF GRANITE
   
 
   
By: /s/ Charles M. Snipes
  /s/ John A. Forlines, Jr.
 
   
Name: Charles M. Snipes
  John A. Forlines, Jr.
Title: Chief Executive Officer
   
 
   
 
   
PARENT:
   
 
   
BANK OF GRANITE CORPORATION
   
 
   
By: /s/ Charles M. Snipes
   
 
   
Name: Charles M. Snipes
   
Title: Chief Executive Officer
   

5